Title: From John Adams to C. W. F. Dumas, 23 February 1783
From: Adams, John
To: Dumas, C. W. F.


Sir,
Paris Feby. 23d. 1783.

In answer to the questions in your’s of 18th, I beg leave to inform you, that in my opinion Mr. Dana is the only proper person in Europe to treat with anybody in Europe about the Armed Neutrality and the Liberty of Navigation— It is true, our former Power is not expressly revoked, but I consider Mr. Dana’s Commissions in form to be an implicit and tacit Revocation of ours—so that I dare not take upon me, and from friendship and Delicacy to Mr. Dana, I ought not, to enter into any Conferences upon this Subject alone. In Company with my Colleagues in the Commission for Peace, I would not refuse to enter into Conferences, en attendant Mr. Dana— But whether my Colleagues would enter into this Negociation without France and Spain, at least France, I doubt; and have not time now to consult them, who are at a distance from me.
I think the proper Method for our Friends to take, is to open a Negotiation with Mr. Dana, and with all the Neutral Powers, and with France and Spain at the same time. We, who are now in and about Paris might negociate with the Ministers of France, Spain & Holland, or at least confer, if they will admit Us, en attendant Mr. Dana— Mr. Dana can enter into Negociation with Holland and all the other Powers, who have signed the Armed Neutrality.
I thank You & Mr. Fisher for the Note about my Son— Take good Care of him, & keep him in good order when he comes.—
I know nothing of Mr. Faulkner, having never heard of him before. It is probable I shall take leave of my Friends in Holland in the Spring— A thousand Causes public and private render it necessary—It is most probable I shall return to America, but not certain.— Congress will infallibly send me a Successor, and one I hope who will give entire Satisfaction to the Republick to which he goes, as well as to that from whence he comes— But who it will be, I know not.— I am sure I can do more good to Holland in America than at the Hague—And all the good I can I will, because I love them.
As to the Bill of Exchange, I have written to Mr. Lagau, that I know nothing and never heard of a Mr. Harras— Mr. Lagau has unfortunately been imposed upon—that I could not accept the Bill if Mr. Harras had been an American, which he probably is not, but some European Imposter— I am sorry for Mr. Lagau’s Mistake and Misfortune—but the Maxim is Caveat Emptor— You will be so good as to inform Mr. Boué— My Compliments to the Ladies and believe me / your Friend